Citation Nr: 0844685	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-38 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).

In May 2007, the Board remanded the two issues on appeal for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is in equipoise on the issue of whether the 
veteran has PTSD as a result of a verified in-service 
stressor.   




CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, PTSD was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the claim for 
service connection for PTSD.  Accordingly, assuming, without 
deciding, that an error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, some 
service treatment records, VA medical records, response from 
the U.S. Army and Joint Services Records Research Center, and 
lay statements and testimony.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Corroboration does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  The U.S. Court of 
Appeals for Veterans Claims similarly held in Pentecost v. 
Principi, 16 Vet. App. 124, 128-29 (2002), that while the 
veteran's unit records did not specifically show that he was 
present during the alleged rocket attacks, "the fact that he 
was stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks."  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The veteran contends that he has PTSD as a result of various 
stressors he experienced while he was serving in Korea.  His 
DD Form 214 indicates that he was assigned to Company D of 
the 10th Engineer Battalion (Construction).  His DD Form 214 
does not show that the veteran received any awards or 
decorations that establish he served or engaged in combat.  
His personnel records could not be obtained because they are 
presumed destroyed in the fire at the National Personnel 
Records Center in 1973.  At an April 2005 hearing, the 
veteran testified that as a combat engineer his duties in 
Korea involved laying and clearing mines and building roads 
and/or bridges.  He noted that his battalion received gunfire 
and mortar attacks during his duties, which forced them to 
stop working for short periods of time.  

In an October 2007 email response to a query from VA, the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
confirmed that the 10th Engineer Battalion (Construction) 
verified enemy activity during the day, which had restricted 
the work on the main lines of resistance, the outposts, and 
the bulk of the road network.  The report indicated that the 
bulk of the road and fortification work had to be 
accomplished during the hours of darkness.  Finally, the 
report stated that between December 1952 and July 1953, there 
were 44 enemy contacts recorded.  

Without the service personnel records, the Board is unable to 
tell whether the veteran was present at the time of the enemy 
fire in July 1953.  Clearly, the loss of the service 
personnel records is not the veteran's fault.  At a minimum, 
the Board finds that the evidence is in equipoise on the 
issue of whether the veteran was present at the time of the 
enemy fire.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992) (where records have been lost or are missing, there is 
heightened duty to consider carefully the benefit of the 
doubt in cases).  Accordingly, resolving reasonable doubt in 
the veteran's favor, he is found to have been exposed to a 
verified stressor while he served in Korea.  Doran, Suozzi, 
Pentecost.  

With regard to the question of whether the veteran has PTSD 
as a result of his confirmed stressor, there is medical 
evidence in support of his claim.  In an April 2005 VA 
examination report, the examiner noted the veteran's 
stressors, which included being exposed to small arms and 
mortar fire on multiple occasions.  The examiner diagnosed 
the veteran with PTSD.  There is no evidence to contradict 
this medical opinion.  Thus, the Board concludes that service 
connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


REMAND

As a result of the grant of service connection for PTSD, the 
Board finds that the agency of original jurisdiction must 
assign a disability evaluation and effective date before the 
Board can consider the claim for entitlement to a TDIU.

Additionally, as noted by the Decision Review Officer in the 
October 2005 supplemental statement of the case, the veteran 
has not completed a VA Form 21-8940, Veteran's Application 
for Increased Compensation Based Upon Unemployability, which 
must be completed for this benefit to be granted.  The record 
reflects VA sent him the form in December 2003, and the 
veteran never sent the form back to VA.  The veteran should 
be sent the form again and asked to complete it.

The Board notes that following the rating decision on appeal, 
the veteran, through his representative, submitted a notice 
of disagreement which stated, "We have been informed by the 
above-captioned claimant that he is not in agreement with the 
rating decision 4/12/04 regarding all issues except I/U."  
(Emphasis added.)  This would indicate that the veteran did 
not wish to appeal the denial of TDIU, but there is no 
writing from the veteran to that effect.  Moreover, the claim 
has been certified for appellate review.  If the veteran does 
not want to pursue this claim, he should submit a statement 
in writing to the agency of original jurisdiction (or the 
Board if the case has been sent back to the Board).  See 
38 C.F.R. § 20.204 (2008).  

Accordingly, the case is hereby REMANDED for the following 
action: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send the veteran a VA 
Form 21-8940, Veteran's Application for 
Increased Compensation Based Upon 
Unemployability, and ask him to complete 
the form and send it back to VA.  The 
veteran should be reminded that the duty 
to assist is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In the letter, the RO should inform the 
veteran that he may withdraw this claim 
by submitting a statement to VA in 
writing.  See 38 C.F.R. § 20.204.  

2.  If the RO finds that an examination 
is necessary to make a decision on the 
claim, to include an examination to 
determine the nature and extent of the 
appellant's service connected post 
traumatic stress disorder, it should 
schedule one.

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
a TDIU.  If the claim is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


